In an action, inter alia, to recover damages for legal malpractice, the plaintiffs appeal from so much of an order of the Supreme Court, Rockland County (Meehan, J.), entered September 25, 1997, as made findings of fact and conclusions of law.
Ordered that the appeal is dismissed, without costs or disbursements.
The parts of the order from which the plaintiffs appeal are not embodied in a decretal paragraph and do not otherwise grant or deny relief. Rather, they are part of findings of fact and conclusions of law which are not independently appealable (see, Booska v Booska, 246 AD2d 567; Matter of County of Westchester v O’Neill, 191 AD2d 556; Matter of Smart v Lefkowitz, 49 AD2d 882; Benedetto v O’Grady, 10 AD2d 628). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.